DETAILED ACTION
1. Applicant's response, filed 14 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 4-5, 7-9, 15-62 and 69 are cancelled.
Claims 77-80 are newly added.
Claims 1-3, 6, 10-14, 63-68 and 70-80 are currently pending. 
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 January 2020.
Claims 1-3, 6, 10-13, 63-68 and 70-80 are under examination herein.
Claims 1-3, 6, 10-13, 63-68 and 70-80 are rejected.

Priority
4. Claim 64-65 and 68 recite limitations for treating the organism for cancer or bladder cancer using chemotherapy, drugs, diet, therapy or surgery. Claim 80 recites “wherein the first disease is non-muscle invasive cancer, and the second disease is muscle invasive cancer”. These limitations are not supported by the disclosure of U.S. Provisional Application No. 62/427,999 filed 30 November 2016. Therefore, claims 64-65, 68 and 80 are not granted the benefit of priority to U.S. Provisional Application No. 62/427,999 filed 30 November 2016. 

Information Disclosure Statement
5. The Information Disclosure Statements filed on 9 September 2021 and 14 October 2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of each list of references cited from the IDS is included with this Office Action.

Claim Objections
6. The objection to claim 71 is withdrawn in view of the claim amendments filed 14 October 2021. 

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The rejection of claim 70 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the claim amendments filed 14 October 2021. 

8. Claim 80 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claim 80 recites “wherein the first disease is non-muscle invasive cancer, and the second disease is muscle invasive cancer”. Applicant remarks that support for this amendment is found at least in para. [0202] of the specification. Para. [0202] of the specification as filed on 30 November 2017 does mention both non-muscle invasive and muscle-invasive bladder cancer, however, these are not recited as different tissue types whose methylation values for N genomic sites are utilized in a NxM matrix for deconvolution to differentiate between them, as is currently recited in the instant claims. Rather, para. [0202] of the instant specification recites that non-muscle invasive and muscle-invasive bladder cancer is differentiated based on the differences in the proportions of urinary cfDNA fragments that are differentiated based on their size. A further search of the specification indicates that muscle invasive versus non-muscle invasive cancer is determined either by determining the size proportions of urinary cfDNA (paras. [0119], [0186]-[0193], [0201], [0203]). In addition, para. [0198] of the instant specification indicates that the difference between muscle invasive versus non-muscle invasive cancer is actually determined in the consideration of the level of the disease rather than being treated as different tissue types within the tissue type/methylation level matrix (which is what is claimed). As such, the instant specification does not provide support for the limitation of claim 80 because it does not provide support for treating muscle invasive bladder cancer and non-muscle invasive bladder cancer as different tissue types. This is a NEW MATTER rejection.

Response to Arguments
9. Applicant’s arguments, see pg. 10, para. 2 of Applicant’s Remarks filed 14 October 2021, with respect to the rejection of claim 70 under 35 U.S.C. 112(a) have been fully considered. However, these arguments do not pertain to the newly recited rejection of claim 80.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. The rejection of claims 71-76 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 14 October 2021.

11. Claims 3, 63-65 and 67-68 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 3 recites “determining … a second fractional contribution of the second diseased tissue type … using the second fractional contribution of the third diseased tissue type to determine a level of the third disease for the second organ in the organism”. There is a lack of antecedent basis for the term “the second fraction contribution of the third diseased tissue type” because claim 3 only previous recites “a second fractional contribution of the second diseased tissue type”. For examination purposes, it is interpreted that the claim is intended to require determining a second fractional contribution of the third diseased tissue type and it is suggest to amend the claim to recite “determining … a second fractional contribution of the third diseased tissue type” to overcome this rejection. 
Claim 63, and those claims dependent therefrom, recite “wherein the level of the first disease is that cancer exists”. Claim 1, from which claim 63 depends, recites that a first diseased tissue type corresponds to a first disease of a first organ that is cancerous urothelium cells. It is unclear if claim 63 is intended to only identify that the level of the first disease is that cancerous urothelium cells are present or if claim 63 is intended to recite that the level of the first disease is the presence of any type of cancer. However, the latter interpretation would 
Claim 67, and those claims dependent therefrom, recite “wherein the level of the first disease is that bladder cancer exists”. Claim 1, from which claim 67 depends, recites that a first diseased tissue type corresponds to a first disease of a first organ that is cancerous urothelium cells. Sharma et al. (American Family Physician 2009, vol. 80, no. 1, pgs. 718-723; newly cited) discloses that the term bladder cancer encompasses numerous types of cancer, including nonurothelial cancers (Table 2). It is unclear if claim 67 is intended to only identify that the level of the first disease is that cancerous urothelium cells are present or if claim 67 is intended to recite that the level of the first disease is the presence of any type of bladder cancer. However, the latter interpretation would conflict with the limitations of claim 1. Therefore, for examination purposes, it is interpreted that the limitations of claim 67 are intended to recite that the level of the first disease is that cancerous urothelium cells are present. It is noted that given this interpretation, both claim 63 and claim 67 would be duplicate claims if amended to reflect the interpretation of both claims.

Response to Arguments
12. Applicant’s arguments, see pg. 10, para. 3 of Applicant’s Remarks filed 14 October 2021, with respect to the rejection of claims 71-76 under 35 U.S.C. 112(b) have been fully considered. However, these arguments do not pertain to the newly recited rejection of claims 3 and 63-65.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


13. Claims 6, 10 and 66 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited and necessitated by claim amendment.
Claim 6 recites “wherein the first organ is a bladder”. However, claim 1, from which claim 6 depends, recites “wherein the first diseased tissue type corresponds to cancerous urothelium cells” and that the first diseased tissue type corresponds to the first organ. Since urothelium cells only occur in the bladder, ureters and urethra, the only organ which can contain urothelium cells in the bladder. Therefore, the limitations of claim 1 already require that the first organ is the bladder. Therefore, claim 6 does not recite any further limitations on claim 1, from which it depends.
Claim 10 recites “wherein the first disease is cancer”. However, claim 1, from which claim 10 depends, recites “wherein the first diseased tissue type corresponds to cancerous urothelium cells”. Other types of cancer beyond cancerous urothelium cells exist, therefore, the limitation of claim 10 is actually broader in scope that what is required in claim 1, which is that the disease corresponds to cancerous urothelium cells. Therefore, claim 10 does not further limit claim 1, from which it depends. 
Claim 66 recites “wherein the first disease is bladder cancer”. However, claim 1, from which claim 66 depends, recites “wherein the first diseased tissue type corresponds to cancerous urothelium cells”. Sharma et al. (American Family Physician 2009, vol. 80, no. 1, pgs. 718-723; newly cited) discloses that the term bladder cancer encompasses numerous types of cancer, including nonurothelial cancers (Table 2). As such, the limitation of claim 66 is actually broader in scope that what is required in claims 1 and 6, which is that the disease corresponds 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14. The rejection of claims 1-3, 5-6, 10, 13, 63-69 and 71-73 under 35 U.S.C. 103 as being unpatentable over The Chinese University of Hong Kong (US 2016/0017419 A1; 23 April 2018 IDS Document; previously cited) in view of Bryzgunova et al. (Acta Naturae 2015, vol. 7, no. 3, pgs. 48-54; newly cited) is withdrawn in view of the claim amendments filed 14 October 2021.

15. The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over The Chinese University of Hong Kong (US 2016/0017419 A1; 23 April 2018 IDS Document; previously cited) in view of Bryzgunova et al. (Acta Naturae 2015, vol. 7, no. 3, pgs. 48-54; newly cited) as applied to claim 1 above, and further in view of Beermann et al. (The Open Biomarkers Journal 2011, vo. 4, pgs. 15-17; previously cited) is withdrawn in view of the claim amendments filed 14 October 2021.

16. The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over The Chinese University of Hong Kong (US 2016/0017419 A1; 23 April 2018 IDS Document; previously cited) in view of Bryzgunova et al. (Acta Naturae 2015, vol. 7, no. 3, pgs. 48-54; newly cited) as applied to claim 1 above, and further in view of Lichtenstein et al. (Clinical Applications of PCR. Humana Press, 2006. 145-154; previously cited) is withdrawn in view of the claim amendments filed 14 October 2021.

17. The rejection of claims 72 and 74-76 under 35 U.S.C. 103 as being unpatentable over The Chinese University of Hong Kong (US 2016/0017419 A1; 23 April 2018 IDS Document; previously cited) in view of Bryzgunova et al. (Acta Naturae 2015, vol. 7, no. 3, pgs. 48-54; newly cited) as applied to claim 71 above, and further in view Illumina (Infinium HD Assay Methylation Protocol Guide Nov 2015, pgs. 1-244; newly cited) is withdrawn in view of the claim amendments filed 14 October 2021.

18. Claims 1-3, 6, 10, 13, 63-68, 71-73 and 77-80 are rejected under 35 U.S.C. 103 as being unpatentable over The Chinese University of Hong Kong (US 2016/0017419 A1; 23 April 2018 IDS Document; previously cited) in view of Bryzgunova et al. (Acta Naturae 2015, vol. 7, no. 3, pgs. 48-54; previously cited) and Sharma et al. (American Family Physician 2009, vol. 80, .
With respect to claim 1, The Chinese University of Hong Kong discloses a method of analyzing a biological sample including a mixture of cell-free DNA molecules from a plurality of tissue types (paras. [0088]-[0089]). The Chinese University of Hong Kong discloses identifying N genomic sites, where N can be at least 10 genomic sites (paras. [0090]-[0091]). The Chinese University of Hong Kong discloses obtaining N tissue-specific methylation levels at the N genomic sites for each of M tissue types, N is greater than or equal to M and using the tissue-specific methylation levels form a matrix of dimensions (para. [0093]). The Chinese University of Hong Kong discloses that the biological sample includes cell-free DNA molecules from many organs in one sample and that different tissue types can correspond to healthy versus tumor cells for a tissue type (paras. [0058] and [0095]; Fig. 10). The Chinese University of Hong Kong further discloses that a “tissue” corresponds to a group of cells of a same type (para. [0058]). The Chinese University of Hong Kong discloses that the different tissue types corresponds to healthy cells and tumor cells for a type of cell from an organ (para. [0058]). The Chinese University of Hong Kong discloses that the biological sample is urine and can be used to detect the presence of malignancies in the urinary tract using urine DNA deconvolution (paras. [0053], [0059] and [0377]-[0380]). The Chinese University of Hong Kong further states that cell-free DNA in the urine can be derived local from the cells in the renal and urinary system (para. [0378]). The Chinese University of Hong Kong discloses that the methylation deconvolution of urine DNA can be used for detection of bladder cancer as well as other clinical scenarios such as infection and trauma (paras. [0377]-[0388]). The Chinese University of Hong Kong discloses analyzing at least 1,000 cell-free DNA molecules from a biological sample by identifying the location in a reference genome corresponding to the organism and measuring the N mixture methylation levels at N genomic sites using a group of cell-free DNA molecules that each are located at any one of N genomic sites of the reference genome, and that the method can be 
Regarding claim 2, The Chinese University of Hong Kong discloses that the methylation deconvolution of urine DNA can be used for detection of bladder cancer as well as other clinical scenarios such as infection and trauma (paras. [0377]-[0388]). The Chinese University of Hong Kong discloses determining a fractional contributions of each of the M tissue types using the N mixture methylation levels and the NxM tissue-specific methylation levels and that the method can be performed with a computer system (paras. [0100]-[0101] and [0400]). The Chinese University of Hong Kong then discloses using the fractional contribution to determine a level of cancer for the tissue type or for detection other types of diseases in organs corresponding to the specific tissue type (paras. [0060], [0069], [0103]-[0104] and [0360]-[0361]).
Concerning claims 3 and 77, The Chinese University of Hong Kong discloses that the methylation deconvolution of urine DNA can be used for detection of bladder cancer as well as other clinical scenarios such as infection and trauma, kidney cancer or other disorders of the kidney (paras. [0377]-[0388]). The Chinese University of Hong Kong discloses determining a fractional contributions of each of the M tissue types using the N mixture methylation levels and the NxM tissue-specific methylation levels and that the method can be performed with a computer system (paras. [0100]-[0101] and [0400]). The Chinese University of Hong Kong then discloses using the fractional contribution to determine a level of cancer for the tissue type or for detection other types of diseases in organs corresponding to the specific tissue type (at paras. [0060], [0069], [0103]-[0104] and [0360]-[0361]).

As to claim 10, The Chinese University of Hong Kong discloses using the fractional contribution to determine a level of cancer for the tissue type (paras. [0060], [0103]-[0104], [0360]-[0361] and [0380]).
With respect to claim 13, The Chinese University of Hong Kong discloses that the genomic sites can be chosen to have minimal inter-individual variation, such as less than a specific absolute amount of variation (para. [0078]).
Regarding claim 63, The Chinese University of Hong Kong discloses that the presence of malignancies, i.e. cancer, in the urinary tract can be detected using urine DNA convolution (para. [0380]). The Chinese University of Hong Kong also discloses that the level of cancer can refer to whether cancer exists (para. [0060]).
Concerning claims 64-65, The Chinese University of Hong Kong discloses that once an organism is diagnosed with a certain level of cancer, the organism can be treated based on the diagnosis with the treatment including surgery, radiotherapy or chemotherapy (para. [0363]).
Pertaining to claims 66 and 69, The Chinese University of Hong Kong discloses detecting bladder cancer based on the amount of cell-free DNA corresponding to the bladder tissue type (paras. [0377]-[0386]).
As to claim 67, The Chinese University of Hong Kong discloses that the presence of malignancies, i.e. cancer, in the urinary tract can be detected using urine DNA convolution (para. [0380]). The Chinese University of Hong Kong also discloses that the level of cancer can refer to whether cancer exists (para. [0060]).
With respect to claim 68, The Chinese University of Hong Kong discloses that once an organism is diagnosed with a certain level of cancer, the organism can be treated based on the diagnosis with the treatment including surgery, radiotherapy or chemotherapy (para. [0363]).

Concerning claims 72-73, The Chinese University of Hong Kong discloses measuring the methylation levels of bisulfite converted DNA with a HiSeq2000 sequencer (para. [0143]). 
Pertaining to claim 78, The Chinese University of Hong Kong discloses that the methylation deconvolution of urine DNA can be used for detection of bladder cancer as well as other clinical scenarios such as infection and trauma, kidney cancer or other disorders of the kidney (paras. [0377]-[0388]). The Chinese University of Hong Kong discloses that bladder cancer as well as disorders of the kidney including glomerulonephritis and IgA nephropathy can be detected and monitored by applying urine DNA methylation deconvolution (paras. [0380]-[0382]).  
As to claim 79, The Chinese University of Hong Kong discloses comparing a separation value based on the first fractional contribution of the first diseased tissue type to a threshold value to determine a classification of whether or not the first tissue type has a disease state (paras. [0226]-[0227]). The Chinese University of Hong Kong also discloses determining a number of regions that exceed a threshold value in order to determine a level of cancer in an organism (paras. [0361]-[0362]). 
With respect to claim 80, The Chinese University of Hong Kong discloses that the level of cancer can refer to whether cancer exists or a stage of a cancer as two examples (para. [0060]).
The Chinese University of Hong Kong is silent to an explicit recitation of wherein a first tissue type is cancerous urothelium cells, a second tissue type of the M tissue types corresponds to normal urothelium and a third tissue type corresponds to a second diseased 
Regarding claims 1 and 71, Bryzgunova et al. discloses a review extracellular nucleic acids that are present in urine (abstract). Bryzgunova et al. discloses that cell-free nucleic acids may get into urine as a result of renal cell-free nucleic acid transport from the blood or directly from the cells that came into contact with the biological fluid (pg. 48, col. 1, para. 1; Figure on pg. 49). Bryzgunova et al. further discloses that a primary source of cfDNA and cfRNA in urine is apoptosis/necrosis of urinary tract cells and that, under normal circumstances, up to 3x106 of the bladder and urinary tract epithelium cells (i.e. normal urothelium and potentially cancerous urothelium cells if the subject has bladder cancer) can be excreted into urine within 24 hours, which subsequently partially enter apoptosis and fragmented DNA from these cells would reach the urine (pg. 50, col. 1, para. 3). 
Concerning claims 1 and 71, Sharma et al. discloses that bladder cancer encompasses both urothelial cell type cancers that account for 90% of bladder cancers as well as non-urothelial cell based cancers that account for 9% of bladder cancers and nonepithelial cancers (Table 2). 
Pertaining to claim 80, Sharma et al. discloses that stages TX-T1 of bladder cancer are categorized as non-muscle invasive whereas stages T2 and above correspond to muscle invasive disease (Table 3; Fig. 1; Table 7; pg. 722, col. 1, para. 1 to pg. 722, col. 2 para. 2).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. The Chinese University of Hong Kong discloses that methylation patterns of the tissue types that contribute to the DNA mixture (candidate tissues) are determined and the composition of the DNA mixture i.e. urothelial based cancers, nonurothelial based cancers and nonepithelial cancers (Table 2). Based on these teachings, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize normal urothelium cells as well as tissue types corresponding to the different cell types that can be cancerous within the bladders in a urine sample because The Chinese University of Hong Kong discloses that the tissue-specific methylation levels should include methylation patterns of the tissue types that contribute to the DNA mixture in the sample and Bryzgunova et al. discloses that cell-free DNA from urothelium cells, both normal and potential cancerous, are candidate tissues to be present in cell-free DNA of urine and Sharma et al. discloses that cancers of the bladder can arise from different cell types. Furthermore, one of ordinary skill in the art would predict that this combination would be successful as the Chinese University of Hong Kong teaches that candidate tissues that are potentially present in the sample should be included. 
Further regarding claim 80, Sharma et al. discloses that the determination of muscle invasive versus non-muscle invasive bladder cancer is defined by identifying the stage of the cancer (Table 3; Fig. 1; Table 7; pg. 722, col. 1, para. 1 to pg. 722, col. 2 para. 2). The Chinese prima facie obvious.

19. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over The Chinese University of Hong Kong (US 2016/0017419 A1; 23 April 2018 IDS Document; previously cited) in view of Bryzgunova et al. (Acta Naturae 2015, vol. 7, no. 3, pgs. 48-54; previously cited) and Sharma et al. (American Family Physician 2009, vol. 80, no. 1, pgs. 718-723; newly cited) as applied to claim 1 above, and further in view of Beermann et al. (The Open Biomarkers Journal 2011, vo. 4, pgs. 15-17; previously cited). This rejection is newly recited and necessitated by claim amendment.
The limitations of claim 1 have been taught by The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. above. The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. are silent to an explicit recitation of determining a proportional contribution of cellular DNA in the biological sample in claim 12. This limitation is obvious over the teachings of Beermann et al.
As to claim 12, Beermann et al. discloses that urinary DNA is derived from either cell-free or DNA or intact cells (pg. 15, col. 1, para. 2). Beermann et al. also discloses that tumor cell DNA could be enriched in either one or both DNA fractions and proper differentiation between 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Beermann et al. discloses that tumor cell DNA could be enriched in either one or both DNA fractions and proper differentiation between cell-free DNA released from disintegrated cells and DNA of intact cells in urine could add additional value for diagnostic purposes (pg. 15, col. 1, para. 2). The Chinese University of Hong Kong discloses that methylomes can be determined from cell-free DNA as well as cells for use with the method (para. [0053]). The Chinese University of Hong Kong also discloses that the method can determine contributions of other tissues based on differences in the methylome (para. [0066]). Based on these teachings, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to also utilize the method to determine proportions of cell-free and cellular DNA as taught by The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. in order to provide additional value for diagnostic purposes in determining the fraction of tumor DNA in either cellular DNA or cell-free DNA as taught by Beermann et al. Furthermore, one of ordinary skill in the art would predict that the applying the method of The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. to cell-free DNA and cellular DNA as taught by Beermann et al. would be successful since The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. discloses utilizing cell-free DNA methylomes as well as cellular DNA methylomes. The invention is therefore prima facie obvious.

20. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over The Chinese University of Hong Kong (US 2016/0017419 A1; 23 April 2018 IDS Document; previously cited) in view of Bryzgunova et al. (Acta Naturae 2015, vol. 7, no. 3, pgs. 48-54; previously cited) and American Family Physician 2009, vol. 80, no. 1, pgs. 718-723; newly cited)  as applied to claim 1 above, and further in view of Lichtenstein et al. (Clinical Applications of PCR. Humana Press, 2006. 145-154; previously cited). This rejection is newly recited and necessitated by claim amendment.
The limitations of claim 1 have been taught by The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. above. The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. are silent to preparing the urine sample by adding ethylenediaminetetraacetic acid (EDTA) in claim 11. However, this limitation was known in the prior art at the time of the effective filing date of the invention, as taught by Lichtenstein et al. 
With respect to claim 11, Lichtenstein et al. discloses that the standard protocol for urine analysis via PCR includes the addition of EDTA to urine specimens no later than 30 mins after collection (pg. 147, para. 2).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Lichtenstein et al. discloses that it is highly desirable to inhibit nucleases in urine samples by adding EDTA (pg. 152, para. 5). Therefore, one of ordinary skill in the art would have been motivated to prepare the urine sample in the method of The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. by adding EDTA to the sample in order to inhibit nucleases in the sample as taught by Lichtenstein et al. Furthermore, one of ordinary skill in the art would predict that the addition of EDTA taught by Lichtenstein et al. could be readily added to the method of The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. with a reasonable expectation of success since both methods pertain to sequencing analyses of DNA in urine samples. The invention is therefore prima facie obvious.

21. Claims 72 and 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over The Chinese University of Hong Kong (US 2016/0017419 A1; 23 April 2018 IDS Document; previously cited) in view of Bryzgunova et al. (Acta Naturae 2015, vol. 7, no. 3, pgs. 48-54; previously cited) and Sharma et al. (American Family Physician 2009, vol. 80, no. 1, pgs. 718-723; newly cited) as applied to claim 71 above, and further in view Illumina (Infinium HD Assay Methylation Protocol Guide Nov 2015, pgs. 1-244; previously cited). This rejection is newly recited and necessitated by claim amendment.
The limitations of claim 1 have been taught by The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al.  above. The Chinese University of Hong Kong, Bryzgunova et al. and Sharma et al. are silent to an assay device configured to provide a signal of the physical characteristic, wherein the detector detects the signal to measure the physical characteristic in claim 72; a sample holder in claim 74; the sample holder comprises probes or primers in claim 75; and wherein the physical characteristic is fluorescence intensity in claim 76. However, these limitations were known in the prior art at the time of the effective filing date of the invention, as taught by Illumina.
Regarding claims 72 and 76, Illumina a protocol guide for their methylation detection system and that the system includes both an assay device (i.e. the beadchip) and a detector (i.e. the imaging system) that measures the fluorescence from the probes (pgs. 8-9, 16, 21 and 103).
Concerning claims 74-75, Illumina discloses that the Illumina methylation detection system utilizes bead chips that are silicon-based array devices that hold samples in individual sections of the slide and that each slide includes probe sequences (pgs. 7, 10 and 53-57).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The Chinese University of Hong Kong also discloses that the methylation levels for prima facie obvious.

Response to Arguments
22. Applicant’s argument on pg. 11, para. 1 to pg. 12, para. 3 of Applicant’s Remarks have been fully considered. However, Applicant’s arguments do not take into account the newly cited Sharma et al. reference utilized in combination with Chiu and Bryzgunova to teach the limitation of two diseased tissue types from a first organ in the above rejection.

Conclusion
23. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
24. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
25. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631